—Crew III, J.
Appeal from a decision of the Workers’ Compensation Board, filed October 30, 1997, which ruled that claimant did not sustain a causally related disability and denied her claim for workers’ compensation benefits.
Based upon our review of the record as a whole, we find that there is substantial evidence to support the Workers’ Compensation Board’s finding that claimant, a word processor, did not suffer from an occupational disease. To establish an occupational disease, claimant was required to demonstrate a “ ‘recognizable link’ ” between the disease from which she allegedly suffers and some distinctive feature of her employment (see, Matter of Knapp v Vestal Cent. School Dist., 247 AD2d 667, 668). In this regard, the Court of Appeals has emphasized that “[a]n ‘occupational disease’ ” derives from the very nature of the employment, not a specific condition peculiar to the employee’s place of work” (Matter of Mack v County of Rock-land, 71 NY2d 1008, 1009 [emphasis in original]). Here, claimant’s proof (at best) establishes that her neck, shoulder and back ailments stem from the type of chair in which she sat and the physical layout of her work area. As such conditions plainly relate to claimant’s particular work area and not the *778very nature of her employment, we find that the Board properly denied claimant’s application for benefits. Claimant’s remaining contentions have been examined and found to be lacking in merit.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.